                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                         )
                                                   )
                   Plaintiff,                      )    CRIMINAL NO. 18-CR-1107-MV
                                                   )
           vs.                                     )
                                                   )
  WAYNE DAVID RYAN,                                )
                                                   )
                   Defendant.                      )


                                  UNITED STATES’ WITNESS LIST

          The United States gives notice that it intends to call the following witnesses at the trial of

the above-referenced matter:

          1. Steven Carter
             New Mexico State Police District 11
             New Mexico Department of Public Safety
             Interstate 25 Exit 152
             Socorro, NM 87801

          This witness has personal knowledge of the defendant’s admissions and the defendant’s

possession and control of a machinegun and/or machinegun components during the relevant

period.

          2. FBI Special Agent Jacob Vanbrandwijk
             4200 Luecking Park Ave NE
             Albuquerque, NM 87107
             (505) 889-1300

          This witness has personal knowledge of the video and audio recordings that were made of

the defendant during the relevant period. This witness also has personal knowledge of

recordings of jail calls in which the defendant makes admissions regarding his conduct during

the relevant period.
          3. FBI Special Agent Peter Ubbelohde
             4200 Luecking Park Ave NE
             Albuquerque, NM 87107
             (505) 889-1300

          This witness has personal knowledge of the search and seizure of machineguns,

machinegun components, ammunition, silencers, aircraft, and other items on the defendant’s

property during the relevant period.

          4. ATF Special Agent Kevin Wolfe
             Special Agent/CESBT
             201 3rd St NW. suite 1550
             Albuquerque NM, 87102
             (505) 346-6914

          This witness has personal knowledge of National Firearms Act records checks conducted

on the defendant and firearms/silencers found in the defendant’s possession during the relevant

period.

          5.     Tania Pleasants
                 ATF Industry Operations Investigator
                 950 17th St, Denver, CO 80202
                 (303) 575-7600

          This witness has personal knowledge of National Firearms Act records checks conducted

on the defendant and firearms/silencers found in the defendant’s possession during the relevant

period.

          6. ATF Enforcement Officer Gregory S. Stimmel
             Bureau of Alcohol, Tobacco, Firearms and Explosives
             244 Needy Road
             Martinsburg, West Virginia, 25405
             (304) 616-4300

          This witness has personal knowledge of the examination and testing conducted on the

machinegun, machinegun components, silencers, and/or other items found in the defendant’s


                                                 2
possession during the relevant period. This witness will offer expert testimony consistent with

the expert report previously disclosed in this matter.

        7. Carla Colwell
           Airmen Certification Branch
           Federal Aviation Administration
           Attn: Carla Colwell ~ AFB-720
           6425 S Denning Ave.
           Oklahoma City, OK 73169-6937
           (405) 954-3859

        This person is custodian of records for the FAA’s Airmen Certification Branch and has

personal knowledge of policies, customs, and practices regarding airman certification, the FAA’s

airman certification record-keeping during the relevant period, and the defendant’s FAA airman

file and certification history.

        8. Ryan Alsch
           31 Calle Playa Del Sol NE
           Albuquerque, NM 87109
           (707) 592-7276

        This witness has personal knowledge of the defendant’s operation of an aircraft, a

videotape made of same, and the defendant’s verbal admissions during the relevant period.



                                                         Respectfully submitted,


                                                         JOHN C. ANDERSON
                                                         United States Attorney

                                                          /s/ Electronically filed
                                                         GEORGE C. KRAEHE
                                                         Assistant U.S. Attorney
                                                         P.O. Box 607
                                                         Albuquerque, New Mexico 87103
                                                         (505) 346-7274



                                                 3
I HEREBY CERTIFY that on the 14th day
of February 2019, I filed the foregoing
pleading electronically through the
CM/ECF system, which caused counsel
of record for defendant to be served
by electronic means.

/s/ Filed Electronically
GEORGE C. KRAEHE
Assistant U.S. Attorney




                                          4
